IN THE
                        TENTH COURT OF APPEALS



                               No. 10-13-00084-CV

                              IN RE ROBERT FRY


                              Original Proceeding


                         MEMORANDUM OPINION


      Relator’s Petition for Writ of Mandamus is denied.   Relator’s Motion for

Temporary Relief is dismissed as moot.




                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Motion dismissed
Opinion delivered and filed March 12, 2013
[OT06]